Exhibit 10.5

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT (the “Agreement”) is made as of the 31st day of July, 2014 (the
“Effective Date”), between G&D Farms, Inc., a Florida corporation (the
“Seller”), and Gladstone Land Corporation, a Maryland corporation, or its
designee (the “Purchaser”).

WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

“Closing Date” shall mean the date which is fifteen (15) days after expiration
of the Inspection Period. If Purchaser extends the Inspection Period by 15 days
as set forth below, the Closing Date shall be extended by a corresponding number
of days.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit B attached hereto and incorporated by
reference herein to the extent in Seller’s actual possession or control.

“Earnest Money” shall mean the sum of Two Hundred Thousand and No/100 Dollars
($200,000.00), together with all interest accrued thereon.

“GAP” shall mean good agricultural practices.

“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on the date which is sixty
(60) days after the Effective Date. Purchaser may extend the Inspection Period
by fifteen (15) additional days by written notice to Seller prior to expiration
of the initial Inspection Period if it requires additional time to obtain or
review its third party reports.

“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, grain bins, silos, appurtenances or other facilities currently
existing on the Property, including without limitation all Irrigation Equipment
and a 47,000 sq. ft. cold storage and distribution facility.



--------------------------------------------------------------------------------

“Irrigation Equipment” shall mean all below ground, surface and above ground
irrigation equipment at the Property, including without limitation water wells,
pumps, casings, risers, above and below ground pipes and pipelines, culverts,
overhead irrigation equipment, drip irrigation equipment, and pivot irrigation
equipment, and all related power units, as applicable. All the Irrigation
Equipment shall be deemed to be part of the Improvements to be conveyed to
Purchaser.

“Land” shall mean that certain real property situated at the southwest corner of
Highway 62 and Highway 39 in Manatee County, State of Florida, comprising
approximately 825 gross acres, which includes approximately 615 farmable acres,
as more particularly described on Exhibit A attached hereto and incorporated
herein by reference, together with all rights, easements, hereditaments and
appurtenances thereunto belonging.

“Lease” shall mean that certain lease to be effective as of the Closing Date by
and between Purchaser or its assignee, as landlord, and Seller and Seller’s
affiliate, Wishnatzki, Inc., as joint and several co-tenants, on terms and
conditions agreed to by Purchaser and Seller prior to the expiration of the
Inspection Period.

“Personal Property” shall mean Seller’s right, title and interest in and to any
personal property used by Seller in conducting farming operations at the
Property that will be conveyed to Purchaser as part of this transaction, if any,
a list of which shall be provided to Purchaser as part of the Due Diligence
Materials for Purchaser’s review and approval, in its sole and absolute
discretion, prior to the expiration of the Inspection Period.

“Property” shall mean the Land, Improvements, and any Personal Property,
specifically including without limitation all Water Rights.

“Purchase Price” shall mean the total amount of Fourteen Million Two Hundred
Twenty Five Thousand and No/100 Dollars ($14,225,000.00), subject to adjustment
as set forth in this Agreement.

“Purchaser’s Address” shall mean:

Gladstone Land Corporation

Attention: Bill Frisbie

1521 Westbranch Drive, Suite 200

McLean, VA 22102

(703) 287-5839 (T)

(703) 287-5801 (F)

Email: Bill.Frisbie@gladstonecompanies.com

With copy to:

Bass Berry & Sims PLC

Attention: Robert P. McDaniel, Jr.

100 Peabody Place, Suite 900

Memphis, TN 38103

(901) 543-5943 (T)

(888) 765-6437 (F)

Email: rmcdaniel@bassberry.com.

 

2



--------------------------------------------------------------------------------

“Pursuit Costs” shall mean all of Purchaser’s reasonable third party, out of
pocket expenditures in connection with the transaction contemplated hereby,
including without limitation legal, engineering, loan, appraisal, survey and
title fees and expenses; provided, however, that for purposes of this Agreement,
the Pursuit Costs shall not exceed Thirty Thousand and NO/100 Dollars
($30,000.00) in the aggregate.

“Seller’s Address” shall mean:

G&D Farms, Inc.

Attn: Gary Wishnatzki

100 Stearns Street,

Plant City, FL 33563

813.752.5111 (T)

(813) 759-0955 (F)

Email:gw@wishfarms.com

With copy to:

Foley & Lardner LLP

Attn: Stephen J. Szabo, III

100 N. Tampa Street, Suite 2700

Tampa, FL 33602

(813) 225-4193 (direct)

(813) 229-2300 (main line)

(813) 221-4210 (fax)

e-mail: sszabo@foley.com

“Tenant” shall mean, collectively, Seller and Wishnatzki, Inc.

“Title Company” shall mean: Chicago Title Insurance Company, Attn: Melody
Rochelle, 5516 Falmouth St., Ste. 200, Richmond, VA 23230.

“Water Rights” shall mean all rights to use wells and other water sources that
exist on the Effective Date that benefit or are appurtenant to the Property and
that may be reasonably necessary to conduct farming operations at the Property
as currently conducted and in accordance with GAP.

2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase from Seller the Property.

 

3



--------------------------------------------------------------------------------

3. Earnest Money. Within three (3) business days after the later of (x) the
Effective Date or (y) the date of full execution of this Agreement by both
Seller and Purchaser, Purchaser shall deposit the Earnest Money with the Title
Company by wire transfer or certified or cashier’s check. Said Earnest Money
shall be refundable to Purchaser in accordance with this Agreement.

4. Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer.

5. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or no reason. Purchaser may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Seller as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to expiration
of the Inspection Period. If Purchaser does not so terminate this Agreement, the
Earnest Money shall thereafter be refundable to Purchaser only as expressly
otherwise set forth in this Agreement, and this Agreement shall remain in
effect.

(b) Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the Due Diligence Materials. For each day of
Seller’s delay in delivering all of the Due Diligence Materials beyond five
(5) days after the Effective Date, the Inspection Period and Closing Date shall
(at Purchaser’s option) be extended by one (1) day. Seller shall also promptly
provide any other documents or information in Seller’s possession or control
relating to the Property or any Contract that is reasonably requested by
Purchaser. Without limiting the foregoing, Purchaser shall be entitled to
request (and upon Purchaser’s request Seller shall provide) copies of the most
current and up-to-date financial statements for Tenant within five (5) days
prior to Closing.

6. Costs and Prorations.

(a) Purchaser shall pay the cost of its title insurance premium for the
Property, the costs of any Survey obtained by Purchaser pursuant to Section 9
hereof, and the costs of any Phase I environmental report obtained by Purchaser.
Seller shall pay for preparation of the deed of transfer, all transfer taxes,
document stamps and recording costs applicable to the deed of transfer, and any
costs of production of the title search or abstract for the Property. Purchaser
shall pay all expenses incident to any financing obtained for the purchase of
the Property. All other closing costs shall be borne in accordance with the
custom in Manatee County, Florida.

(b) The following shall be prorated between the parties as of the Closing Date:
(i) ad valorem property taxes constituting a lien against the Property for the
year in which the Closing occurs and all other unpaid assessments with respect
thereto, and (ii) rents and other tenant charges, utilities, and operating
expenses for the Property for the calendar month (or other applicable period if
such rents or other tenant charges are not paid monthly) in which Closing
occurs, subject to Subsection 6(c) below. In the event such proration is based
upon a previous

 

4



--------------------------------------------------------------------------------

year’s taxes or assessment, after Closing, at such time as any of the taxes or
assessments are capable of exact determination, the party having the information
permitting the exact determination shall send to the other party a detailed
report of the exact determination so made. Within thirty (30) days after both
Seller and Purchaser shall have received such report, Seller and Purchaser shall
adjust the amounts apportioned pursuant to the estimates made at Closing to
reflect the exact determinations contained in the report, and Seller or
Purchaser, as the case may be, shall pay to the other whatever amount shall be
necessary to compensate for the difference.

7. Conditions Precedent To Purchaser’s Obligations. Seller acknowledges that as
a condition precedent to Purchaser’s obligations hereunder, the following shall
occur on or before the Closing Date (or any earlier date indicated below), any
of which conditions may be waived by Purchaser in its sole discretion:

(a) During the Inspection Period, Purchaser shall have received a current Phase
I environmental assessment satisfactory to Purchaser prepared by a competent
licensed environmental engineer satisfactory to Purchaser that does not
recommend a Phase II environmental assessment and reflecting that there are no
hazardous wastes, hazardous materials other than above ground fuel and
fertilizer storage tanks located on or below the surface of the Property, and
that the Property is in compliance with all applicable environmental laws,
ordinances, rules and regulations.

(b) At or prior to Closing, the Tenant shall have executed and delivered the
Lease, to Purchaser, and such Lease shall be in full force and effect in
accordance with their respective terms and conditions.

(c) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced
by a “marked up” Title Commitment, defined below, insuring Purchaser as owner of
fee simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have requested.

(d) Subject to Sections 14 and 15 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date.

(e) There shall have been no material adverse change to the financial condition
of the Tenant from the Effective Date and prior to Closing.

(f) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.

8. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Title Company at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing.

 

5



--------------------------------------------------------------------------------

(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the Property by special warranty deed acceptable to Purchaser and the
Title Company (the “Deed”), subject to (i) standard exceptions for real property
taxes not yet due and payable, and (ii) any other matters which are waived by,
or acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”). The Land description in the Deed shall be the property description
from Seller’s vesting deed(s); provided, that if Purchaser obtains a Survey of
the Property, Seller also agrees to execute and deliver a recordable Quit Claim
Deed to Purchaser at Closing using the Survey description.

9. Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause a survey of the Property to be prepared by a surveyor selected by
Purchaser (“Survey”).

10. Title. During the Inspection Period, Purchaser shall procure a title
insurance commitment in the amount of the Purchase Price covering the Property
issued by the Title Company (the “Title Commitment”) and furnish a copy thereof
to Seller. Purchaser shall have until the expiration of the Inspection Period to
object to any matters shown on the Title Commitment or Survey by written notice
to Seller (“Title Objection Notice”). Purchaser may also object to any new
matters thereafter revealed by a title update by subsequent Title Objection
Notice to Seller. Within five (5) business days after receipt of Purchaser’s
Title Objection Notice, Seller shall either (i) deliver written notice to
Purchaser of any title or Survey objections which Seller elects not to cure, or
(ii) cure or satisfy such objections (or commence to cure or satisfy such
objections as long as Seller reasonably believes such objections may be cured or
satisfied at least two (2) business days prior to Closing). Within five
(5) business days after receipt of Seller’s written notification that Seller
elects not to cure a title or Survey objection, Purchaser may terminate this
Agreement and receive a full refund of the Earnest Money by delivering written
notice thereof to Seller. If Purchaser does not so terminate this Agreement,
then any such title or Survey objection which Seller elects not to cure shall be
deemed waived by Purchaser and shall be an additional Permitted Exception. If
any objection which Seller elects to cure is not satisfied by Seller at least
two (2) business days before the scheduled date of Closing, Purchaser shall have
the right to terminate this Agreement, in which case the Earnest Money shall be
returned to Purchaser and neither party shall have any further rights,
obligations or duties under this Agreement. If Seller does cure or satisfy the
objections at least two (2) business days prior to Closing, then this Agreement
shall continue in effect. Any exception to or defect in title which Purchaser
shall elect to waive, or which is otherwise acceptable to Purchaser, shall be
deemed an additional Permitted Exception to title at Closing. Seller covenants
and agrees not to alter or encumber in any way Seller’s title to the Property
after the date hereof. Notwithstanding anything in this Agreement to the
contrary, Seller shall cause any deed of trust, mortgage, deed to secure debt,
judgment or other lien for a liquidated sum encumbering the Property to be
released at or before Closing.

11. Seller’s Representations and Warranties. As of the date hereof and as of the
Closing Date (as evidenced by Seller’s down date certificate to be provided at
Closing), Seller represents, warrants and covenants to Purchaser that:

 

6



--------------------------------------------------------------------------------

(a) Other than the contemplated Tenant under the Lease, there are and there will
be no parties in possession of any portion of the Property as lessees, and no
other party has been granted an oral or written license, lease, option, purchase
agreement or other right pertaining to the use, purchase or possession of any
portion of the Property. A true, complete and correct copy of any Contracts
affecting the Property and any amendments thereto have been or will be furnished
to Purchaser within five (5) days after the Effective Date as part of the Due
Diligence Materials. Any Contracts are valid and binding in accordance with
their respective terms and conditions, are in full force and effect, and have no
uncured breach or default by any party. No off-sets or defenses are available to
any party under any Contract. All Contracts are cancellable upon not more than
thirty (30) days prior written notice. There are no leasing brokerage
agreements, leasing commission agreements or other agreements providing for the
payment of any amounts, and no commissions due, for leasing activities with
respect to the Property.

(b) The Seller has not received notice of any default (nor is there any default)
under any note or deed of trust related to or secured by the Property. The
execution and delivery of this Agreement, the consummation of the transaction
herein contemplated and the compliance with the terms and provisions hereof will
not conflict with or (with or without notice or the passage of time or both)
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, loan agreement or instrument to which the Seller
is a party or by which the Seller or the Property is bound, any applicable
regulation or any judgment, order or decree of any court having jurisdiction
over the Seller or the Property.

(c) The Seller has not received any notice, and to the actual knowledge of
Seller it is not aware, of any violation of any ordinance, regulation, law,
statute, rule or restriction relating to the Property.

(d) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Seller or the Property.

(e) Seller has been duly organized and is validly existing under the laws of the
State of Florida. Seller has the full right and authority to enter into this
Agreement and to transfer all of the Property to be conveyed by Seller pursuant
hereto and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller. The person signing this Agreement on
behalf of Seller is authorized to do so. This Agreement constitutes, and all
agreements and documents contemplated hereby (when executed and delivered
pursuant hereto) will constitute, the valid and legally binding obligations of
Seller, enforceable in accordance with their respective terms. No other
signatures or approvals are required to make this Agreement fully enforceable by
the Purchaser with respect to the Seller or the Property. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Seller, enforceable in accordance with their respective terms.

(f) The Seller has and will convey to the Purchaser good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions.

 

7



--------------------------------------------------------------------------------

(g) There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof, nor to the knowledge of
the Seller is any such proceeding or assessment contemplated by any governmental
authority. There will be no claim against the Property or Purchaser for or on
account of work done, materials furnished, and utilities supplied to the
Property prior to the Closing Date. To Seller’s knowledge, there are no public
plans or proposals for changes in road grade, access, or other municipal
improvements which would adversely affect the Property or result in any
assessment; and no ordinance authorizing improvements, the cost of which might
be assessed against Purchaser or the Property, is pending.

(h) Except as disclosed in the Due Diligence Materials, to Seller’s knowledge,
no Improvements on the Land are located is within the area determined to be
within any flood hazard areas, including the 100-year flood plain on the Flood
Insurance Rate Map published by the Federal Emergency Management Agency and/or
by the United States Army Corps of Engineers and/or Manatee County and/or the
State of Florida.

(i) Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement.

(j) Seller is not a party to any litigation which is still pending, and knows of
no threatened litigation, affecting or relating to the Property.

(k) Neither the Seller, nor to Seller’s knowledge, any other party has ever
caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located, or disposed of on, under, or at the Property or any part
thereof in forms or concentrations which violate applicable laws and
regulations, and, to Seller’s knowledge, neither the Property nor any part
thereof has ever been used as a dump or storage site (whether permanent or
temporary) for any hazardous material. As used herein, “hazardous material”
means and includes any hazardous, toxic, or dangerous waste, substance, or
material defined as such in, or for purposes of, the Comprehensive Environmental
Response, Compensation Liability Act (42 U.S.C. Section 9601, et seq., as
amended) or any other “super fund” or “super lien” law or any other Federal,
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating, relating to, or imposing liability for standards of conduct
concerning any substance or material, as presently in effect. The Property does
not currently contain any underground storage tanks and any storage tanks
previously removed from the Property, if any, (whether above ground or below
ground) have been removed in accordance with the requirements of all applicable
laws with “clean closure” or “no further action” letter(s), or comparable
letters, issued by the State of Florida in connection therewith. Without
limiting the other provisions of this Section 11(k), there has never been any
release or spill of oil, fuel or any other substance stored in storage tanks of
any kind on the Property.

Whenever the phrase “to Seller’s knowledge” or words of similar import are used
in this Agreement, those words will be deemed to refer exclusively to matters
within the current actual (as opposed to constructive) knowledge of Gary
Wishnatzki, JC Clinard, and/or Philip Stanaland (collectively, “Seller’s
Representative”). No duty of inquiry or investigation on the part of Seller or
Seller’s Representative will be required or implied by the making of any
representation or covenant which is so limited to matters within Seller’s actual
knowledge or knowledge, and in no

 

8



--------------------------------------------------------------------------------

event shall Seller’s Representative have any personal liability therefor.
Purchaser shall not name Seller’s Representative personally in any action or
complaint brought in connection with this Agreement or the Property. The
representations and warranties of Seller set forth in paragraph 11 shall survive
Closing for a period of one (1) year only (the “Warranties Survival Period”). No
claim for a breach of any representation or warranty of Seller shall be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter of which Purchaser had actual
knowledge prior to Closing, if Purchaser elects to consummate the transactions
described herein with such knowledge. Purchaser and Seller agree that if
subsequent to the Closing Purchaser first becomes aware that any representation
or warranty of Seller is inaccurate, incomplete, incorrect or misleading,
Purchaser shall have no claim against Seller in connection with a breach of such
representation or warranty and shall not look to Seller for any redress or
relief thereof unless (i) Purchaser commences a lawsuit or other legal
proceeding against Seller for breach of such representation or warranty before
the expiration of the one (1) year survival period, and (ii) Purchaser’s actual
damages as a result of such breach are reasonably estimated to aggregate at
least $50,000.00 (if a claim or aggregate claims exceed $50,000.00, then
Purchaser may pursue recovery of the full claim, including the first dollar).

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

UPON CLOSING, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT
THE PROPERTY ON AN “AS IS, WHERE IS, WITH ALL FAULTS, LIABILITIES, AND DEFECTS,
LATENT OR OTHERWISE, KNOWN OR UNKNOWN” BASIS. NO PATENT OR LATENT DEFECT OR
DEFICIENCY IN THE CONDITION OF THE PROPERTY WHETHER OR NOT KNOWN OR DISCOVERED,
SHALL AFFECT THE RIGHTS OF EITHER SELLER OR PURCHASER HEREUNDER NOR SHALL THE
PURCHASE PRICE BE REDUCED AS A CONSEQUENCE THEREOF. PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, ANY SELLER PARTY, THE MANAGERS OF THE PROPERTY, OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS IS.”

PURCHASER REPRESENTS AND COVENANTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH

 

9



--------------------------------------------------------------------------------

INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS
MATERIALS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ANY SELLER PARTY WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING,
WITHOUT LIMITATION, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER AND SELLER PARTIES FROM AND AGAINST ANY AND ALL CLAIMS OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER AND/OR SELLER PARTIES AT ANY TIME BY REASON
OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY, EXCEPT AS
EXPRESSLY SET FORTH OTHERWISE IN THIS AGREEMENT.

12. Broker and Broker’s Commission; Consulting Fee.

(a) Purchaser and Seller each represent and warrant to the other that neither
party has incurred an obligation to any other broker or agent in connection with
the transaction contemplated hereby. Each party hereby covenants and agrees to
defend, indemnify and hold harmless the other party against and from any and all
loss, expense, liability, cost, claim, demand, damage, action, cause of action
and suit arising out of or in any manner relating to the alleged employment or
use by such party of any real estate broker or agent in connection with this
transaction. The provisions of this Subsection shall survive the Closing of this
transaction.

(b) Without limiting the foregoing, the parties acknowledge that Purchaser has
engaged Fischbach Land Company (“Consultant”) to provide certain consulting
services in connection with this Agreement and the Property, and Purchaser shall
pay a consulting fee to Consultant, outside of Closing, as set forth in a
separate agreement by and between Purchaser and Consultant. The provisions of
this Subsection shall survive the Closing of this transaction.

13. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claim, demand, damage, action, cause of action and suit
arising out of or in any manner related to the exercise by Purchaser of
Purchaser’s rights under this Section (but not the existence of any condition
discovered in the course of Purchaser’s inspections and testing).

 

10



--------------------------------------------------------------------------------

14. Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice, by written notice to Seller,
one of the following: (a) not to close the transaction contemplated hereby, in
which event all Earnest Money shall be refunded to Purchaser and this Agreement
shall be void and of no further force and effect; or (b) to close the purchase
of the Property contemplated hereby in accordance with its terms but subject to
such proceedings, in which event the Purchase Price shall remain the same and
Seller shall transfer and assign to Purchaser at Closing all condemnation
proceeds and rights to additional condemnation proceeds, if any. If Purchaser
elects to purchase after receipt of such a notice, all actions taken by Seller
with regard to such eminent domain proceedings, including but not limited to,
negotiations, litigation, settlement, appraisals and appeals, shall be subject
to the approval of Purchaser, which approval shall not be unreasonably withheld.
If Purchaser does not make such election within the aforesaid time period,
Purchaser shall be deemed to have elected to close the transactions contemplated
hereby in accordance with clause (b) above.

15. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Seller shall immediately notify Purchaser in writing. In the event
said damage results in damage of the improvements situated on the Property in
the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater, Purchaser
shall have the right to elect within fifteen (15) days from and after such
notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than Ten Thousand and No/100 Dollars
($10,000.00) of damage to the improvements situated on the Property exists, this
Agreement shall remain in full force and effect, but, at Closing, Seller shall
transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.

16. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

17. Operations. After the Effective Date and prior to the Closing Date, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other

 

11



--------------------------------------------------------------------------------

contract or agreement affecting the Property (each, a “New Agreement”) without
providing at least five (5) business days prior notice (and opportunity to
review and approve the New Agreement) to Purchaser. Purchaser shall have five
(5) business days after Purchaser’s actual receipt (notwithstanding the notice
provisions in Section 18 below) of a true, correct and complete copy of a New
Agreement to approve the same. If Purchaser does not approve any such New
Agreement that Seller will enter into prior to expiration of the Inspection
Period, then Purchaser’s sole and exclusive remedy will be to terminate this
Agreement by delivering written notice to Seller no later than five (5) business
days after receiving the New Agreement, and in such event Purchaser shall
receive a full refund of the Earnest Money. If Purchaser fails to terminate this
Agreement as set forth in the preceding sentence, it shall be deemed to have
approved the New Agreement that Seller will enter into prior to expiration of
the Inspection Period in the form provided. Seller may not enter into New
Agreement after expiration of the Inspection Period unless Purchaser has
approved the same in writing. Seller shall cause any Contracts which Purchaser
elects in its discretion not to assume to be cancelled at or before Closing.

18. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section other than electronic mail, or (v) sent
by electronic mail during normal business hours with a confirmation copy
delivered by another method permitted by this Section other than facsimile,
addressed as set forth below. Notice sent by U.S. mail is deemed delivered three
days after deposit with the U.S. Postal Service. Notice sent by a reputable
express carrier is deemed received on the day receipted for by the express
carrier or its agent. Notice sent via facsimile is deemed delivered upon the
transmission to the phone number designated as the recipient’s facsimile phone
number below. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address set forth below. The
addresses of the parties to which notices are to be sent shall be Purchaser’s
Address or Seller’s Address, as applicable, as set forth in Section 1 above. Any
party shall have the right from time to time to change the address to which
notices to it shall be sent to another address, and to specify two additional
addresses to which copies of notices to it shall be mailed, by giving to the
other party at least ten (10) days prior notice of the changed address or
additional addresses.

19. Remedies. If this transaction fails to close by reason of Purchaser’s
wrongful failure to perform its obligations under this Agreement, the Earnest
Money shall be retained by Seller as liquidated damages the parties hereby
acknowledging that Seller’s actual damages in such circumstances would be
difficult, if not impossible, to determine. Seller expressly acknowledges and
agrees that retention of the Earnest Money as provided for herein shall be
Seller’s sole and exclusive remedy in the event of Purchaser’s failure to
perform its obligations hereunder. If this transaction fails to close for any
reason other than Purchaser’s wrongful failure to perform his obligations
hereunder, including without limitation the failure of any condition precedent
to Purchaser’s obligations herein, the Earnest Money shall promptly be refunded
to Purchaser. In the event Seller fails or refuses to convey the Property in
accordance with the terms hereof or otherwise fails to perform its obligations
hereunder, then five (5) days after receipt of written notice of such alleged
breach from Purchaser to Seller, if the breach is then not

 

12



--------------------------------------------------------------------------------

cured (or if the matter cannot be cured within five (5) days, if the cure has
not then been commenced and thereafter diligently completed), Purchaser’s sole
and exclusive remedies for Seller’s breach shall be either to (i) terminate this
Agreement by written notice to Seller and Escrow Agent and receive a full refund
of the Earnest Money by the party in possession thereof and reimbursement from
Seller of Purchaser’s Pursuit Costs (in which case Seller shall be obligated to
pay for all title and escrow cancellation charges, if any), all within ten
(10) days after Purchaser’s termination of this Agreement, or (ii) obtain
specific performance of this Agreement. Seller waives the right to assert the
defense of the lack of mutuality in any suit for specific performance instituted
by Purchaser. Notwithstanding the foregoing, Purchaser shall also be entitled to
obtain its attorneys’ fees and costs in connection with enforcing its rights and
remedies under this Agreement.

20. Time of Essence. Time is of the essence of this Agreement.

21. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Seller also shall
execute and deliver to the Title Company at Closing, for it to hold in escrow
pending Purchaser’s payment of the Purchase Price: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit C; (iv) Seller’s
representation and warranty down date certificate under Section 11; and (v) such
other documents reasonably necessary or appropriate to complete and evidence the
transaction contemplated hereby, as reasonably requested by the Purchaser or
Title Company, including without limitation a standard title company owner’s
affidavit.

22. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.

23. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

24. Possession. Seller shall deliver actual possession of the Property at
Closing.

25. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida.

26. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and Purchaser shall have the right to
assign its rights hereunder and thereafter be released from any further
liability hereunder.

27. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 11, Seller’s agreement
to cooperate with a Rule 3-14 audit, Seller’s covenant not to encumber the

 

13



--------------------------------------------------------------------------------

Property subsequent to the date hereof, the mutual covenants of Seller and
Purchaser to indemnify each other, as the case may be, as set forth in
Section 12, shall not merge into the Deed but instead shall survive any Closing
pursuant to this Agreement. Except as set forth in the preceding sentence or as
otherwise expressly set forth herein, no other provision of this Agreement shall
survive the Closing of this transaction.

28. Tax Deferred Exchange. Purchaser may structure the sale of the Property as a
like kind exchange under Internal Revenue Code Section 1031, at Purchaser’s sole
cost and expense. Seller shall reasonably cooperate therein, provided that
Seller shall incur no material costs, expenses or liabilities in connection with
Purchaser’s exchange and Seller shall not be required to take title to or
contract for purchase of any other property. If Purchaser uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of Purchaser hereunder shall not relieve, release or absolve
Purchaser of its obligations to Seller hereunder. Purchaser shall reimburse
Seller for all reasonable out-of-pocket expenses, if any, incurred by Seller in
effectuating Purchaser’s exchange.

29. Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property.

30. Rule 3-14 Audit. Seller agrees to reasonably cooperate, at no cost or
expense to Seller, with Purchaser in connection with any Rule 3-14 audit that
Purchaser may conduct with respect to the Property within one year after the
Closing Date.

31. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Unless otherwise specified, the
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Property is located.

32. Offer and Acceptance. This Agreement, as executed by the party first
executing it, shall constitute an offer to the other party. The offeree shall
accept the same, if at all, by delivering a fully executed copy of this
Agreement to the offeror on or before 5:00 p.m. Eastern Time on July 25, 2014.
The notice provisions hereof hereinabove notwithstanding, acceptance of this
offer shall be effective only upon the actual receipt by the offeror of a faxed
or emailed copy of the fully executed Agreement by such date and time, followed
by the offeror’s receipt on the next business day of the fully executed
original. The offer, if not timely accepted as aforesaid, shall expire and be of
no further force and effect at the time and date set forth in this Section.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

PURCHASER:

GLADSTONE LAND CORPORATION, a Maryland corporation By:   /s/ David Gladstone
Name:   David Gladstone Title:   Chairman

SELLER:

 

G&D FARMS, INC., a Florida corporation

By:   /s/ Gary Wishnatzki Name:   Gary Wishnatzki Title:   President

 

15



--------------------------------------------------------------------------------

EXHIBIT A

LAND

Manatee County, Florida

Parcel Identification Numbers

140300054

140700006

146800008

 

16



--------------------------------------------------------------------------------

EXHIBIT B

DUE DILIGENCE MATERIALS

(a) A detailed list of all Personal Property to be conveyed to Purchaser at
Closing;

(b) Plans, drawings, specifications and engineering and architectural studies
and work (including “as built” plans and drawings, if any) with regard to the
Property that are in Seller’s possession;

(c) Any appraisals and surveys of the Property obtained during the period during
which Seller has owned the Property or otherwise in Seller’s possession;

(d) Copies of all correspondence in Seller’s possession relating to any
Government Payments;

(e) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(f) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(g) Copies of insurance certificates with respect to the Property;

(h) Copies of all of the Contracts and any amendments or proposed amendments
thereto;

(i) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property;

(j) Any environmental assessment report or study with respect to the Property in
Seller’s possession;

(k) Copies of any warranties relating to any Improvements or Personal Property
(including without limitation Irrigation Equipment) included in the Property;

(l) Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(m) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties;

(n) Copies of all notices and correspondence received from third-parties
claiming an interest or right in and to the Property, or any portion thereof;

(o) Copies of all certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof; and

(p) Copies of draft financial statements for Seller and for Wishnatzki, Inc. for
2014.

 

17



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the
             of                     , 2014, between
                                         (“Assignor”), whose address is
                                        , and
                                         (“Assignee”), a
                                         whose address is
                                                 .

1. Purchase Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Agreement of Purchase and Sale between
                    , as Purchaser, and                             , as Seller,
dated as of                     , 2014 (the “Purchase Agreement”). Any
capitalized term used but not otherwise defined herein shall have the meaning
set forth in the Purchase Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest of Assignor in and to the following in
accordance with the terms and conditions of the Purchase Agreement:

 

  i. [All Contracts not previously terminated at Assignee’s request;]

 

  ii. All [Personal Property];

 

  iii. All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and

 

  iv. All Water Rights.

5. Assumption. Assignee hereby assumes the obligations of Assignor [under the
Contracts], in each and every case only to the extent first arising from and
after the date hereof. Assignor shall promptly notify Assignee in writing if any
claim is made against Assignor with respect to any matter which Assignee has
agreed to assume in this Assignment, specifying the nature and details of such
claim. Assignor shall cooperate fully with Assignee and its counsel and
attorneys in the defense against such claim in accordance with their judgment
and discretion, and Assignor shall not pay or settle any such claim without
Assignee’s prior written consent. No person or entity, other than Assignor,
shall be deemed a beneficiary of the provisions of this Section.

6. Indemnity. Assignee agrees to indemnify, defend and hold Assignor harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignor caused by
the failure of Assignee to perform any obligation

 

18



--------------------------------------------------------------------------------

under the [Contracts] which obligation was assumed by Assignee hereunder.
Assignor agrees to indemnify, defend and hold Assignee harmless from and against
any and all claims, damages, demands, causes of action, liabilities, judgments,
losses, costs and expenses (including but not limited to reasonable attorneys’
fees) asserted against or incurred by Assignee caused by the failure of Assignor
to perform any obligation under any of the Contracts first arising prior to the
date hereof.

7. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

8. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

9. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

10. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

11. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Florida.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

ASSIGNOR

G&D Farms, Inc.

 

By:

  /s/ Gary Wishnatzki

Title:

  President

ASSIGNEE

   

 

19